Case: 3:19-cv-00234-NBB-RP Doc #: 132-13 Filed: 10/26/20 1 of 2 PageID #: 1029




                    Exhibit M
    Case: 3:19-cv-00234-NBB-RP Doc #: 132-13 Filed: 10/26/20 2 of 2 PageID #: 1030



                                   46607214_1.txt
From:   Day, Travis
Sent:   Wednesday, June 26, 2019 1:08 PM
To:     Meggs, April; Huff, Kristie
Subject:        Fw: Access to Marshall County Correctional Facility

Follow Up Flag: Flag for follow up
Flag Status:    Flagged




From: Jesse Williams <Jesse.Williams@mtctrains.com>
Sent: Wednesday, June 26, 2019 12:36 PM
To: Day, Travis
Subject: Access to Marshall County Correctional Facility

CAUTION: This email originated from outside your organization. Exercise caution
when opening attachments or
clicking links, especially from unknown senders.

Mr. Day

Please be advised effective June 26, 2019 Dr. Woods no longer has gate clearance to
enter the facility.

Warden Jesse J. Williams

Sent from my iPhone




                                        Page 1



                                                                   MHMHP 000127
